UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7414



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ORRANDY GOODWYN, a/k/a Randy, a/k/a White Boy,
a/k/a Trash,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-96-41, CA-98-460-3)


Submitted:   February 24, 2000             Decided:   March 3, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Orrandy Goodwyn, Appellant Pro Se. Mary Hannah Lauck, David John
Novak, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Orrandy Goodwyn seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See United States v. Goodwyn, Nos. CR-96-41; CA-98-

460-3 (E.D. Va. Aug. 13, 1999).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  2